On December 7, 1910, this court affirmed this case, Judge Ramsey delivering the opinion. Afterwards a motion for rehearing was made, and because Judge Harper was not a member of the court at the time the original opinion was delivered, oral argument was permitted on the motion for rehearing. Still later, another change taking place in the personnel of this court, we granted a motion for a re-argument on the motion for rehearing which was heard by the full court.
We have carefully considered the full record in this case, the motion for rehearing, the previous opinion therein, and the opinion in the two companion cases of Ross and White, recently decided by this court, and have reached the conclusion that the case was properly affirmed.
The motion for rehearing is therefore overruled.
Overruled.